Citation Nr: 1635587	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  09-33 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for paranoid schizophrenia, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for substance abuse, to include as secondary to PTSD.

3.  Entitlement to an initial disability rating in excess of 50 percent for PTSD, to include extraschedular consideration.

4.  Entitlement to a total disability rating for unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Elizabeth A. Zak, Legal Aid Society of Greater Cincinnati


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to July 1973.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from December 2007 and November 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for schizophrenia, entitlement to service connection for substance abuse, entitlement to TDIU, and entitlement to an extraschedular evaluation for PTSD were remanded by the Board in April 2011.  In the same decision, the Board denied entitlement to an initial disability rating in excess of 50 percent for PTSD on a schedular basis.  The Veteran appealed the Board's decision regarding entitlement to a higher initial rating to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a Joint Motion for Remand (JMR).  

In October 2010, a Travel Board hearing was held before a Veterans Law Judge who has since retired from the Board.  A transcript of this hearing is of record.  In October 2012, the Veteran was notified that the Veterans Law Judge who presided at his hearing in October 2010 is no longer with the Board (due to retirement) and was offered another hearing before a different Veterans Law Judge.  In October 2012, the Veteran indicated that he did not wish to attend another hearing.

In February 2013, the Board remanded the issue of entitlement to a higher initial disability rating in excess of 50 percent for PTSD for further development.  Specifically, the RO was instructed to obtain outstanding VA treatment records, Social Security Administration records, and a VA examination.  All records were obtained and a VA examination was provided in November 2014.  

The issues of entitlement to service connection for schizophrenia, an increased rating for PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record indicates the Veteran's substance abuse is not related to his service, and was not caused or aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for a substance abuse disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in August 2008.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), post-service treatment records, and VA examination reports. 

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, VA medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.   §  3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes    that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) competent evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake      v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has a substance abuse disorder that is due to his active service or due to his service-connected PTSD.  

VA's General Counsel has interpreted that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990. See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  However, service connection for compensation purposes is permitted for an alcohol or drug abuse disability acquired as secondary to a service-connected disability. See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). Compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing." Allen, 237 F. 3d at 1381.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with substance abuse.  Accordingly, the first criterion for establishing service connection has been met.  

The Veteran's service treatment records show no diagnosis or treatment for a psychiatric disability during service.  The Veteran's June 1973 report of medical examination shows a clinically normal psychiatric examination.  Additionally, the July 1973 report of medical history notes no nervous trouble of any sort, loss of memory, depression or excessive worry, or frequent trouble sleeping.  The Veteran's service treatment records and personnel records do not show any indication of substance abuse.

The Veteran was afforded a VA examination in conjunction with this claim in October 2008.  The examiner reviewed the claims file and treatment records and performed a psychiatric examination.  The examiner found that the Veteran did    not indicate an attempt to alleviate any specific psychiatric symptom by way of substance abuse.  Therefore, it cannot be said that it is at least as likely as not that the Veteran's substance use is related to his military experiences.   

The Veteran was subsequently afforded a VA examination in June 2011.  At that time, the examiner reviewed the Veteran's records, including in-service and post-service treatment records.  He performed a psychiatric examination and then opined that it is less likely as not that the Veteran's currently diagnosed substance abuse has been caused by his service-connected PTSD.  The examiner noted that, while PTSD can lead to secondary substance abuse as a coping mechanism, the Veteran did not identify any psychiatric symptoms that were alleviated by his substance abuse.  For example, in the vast majority of cases where PTSD has led to secondary substance abuse the Veteran will either say that they are using the substance to help with sleep, help with avoiding thoughts or memories about their trauma, or to reduce or alleviate some other PTSD symptom or, in the vast majority of cases where PTSD has led to secondary substance abuse, the Veteran will report that when he or she stopped taking the substances he or she noticed a stark increase in their PTSD symptoms.  The Veteran did not report that he was using substances to alleviate or reduce PTSD symptoms.  The Veteran did not report a significant worsening of his symptoms when he stopped using substances.  In addition Alcohol Dependence is in sustained partial remission Cannabis Dependence is in sustained partial remission and Cocaine Dependence in sustained full remission which reflects improvement rather than permanent worsening.  In a 2008 VA examination, the Veteran essentially reported that he was using crack cocaine to alleviate physical pain in his back and head from a car accident.  The examiner determined that there is less than fifty-fifty probability in his professional opinion that the Veteran's substance abuse is secondary to his PTSD.  The June 2011 VA examiner opined that it is less likely as not that the Veteran's substance abuse has been aggravated by his service-connected PTSD as he does not appear to be using substances to cope with the PTSD symptoms.  He also opined that it is less likely as not that the Veteran's currently diagnosed substance abuse was incurred during or caused by active service.  

This opinion was provided following review of the claims file and examination of the Veteran, and provided a detailed rationale for the conclusions reached.  Accordingly, the Board finds this examiner's opinions entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

While the Veteran believes that his current substance abuse is related to service or to a service-connected disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of psychiatric disabilities are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his substance abuse is not competent medical evidence.  Thus, the Veteran's own opinion regarding the etiology of his current disability is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.  

Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a).  Here, there is no competent evidence linking the Veteran's current conditions to service or to the service-connected PTSD.  Moreover, as noted above, direct service connection for a substance abuse disorder is precluded by law.  Accordingly, the preponderance of the probative evidence is against the claim, and service connection is denied.


ORDER

Entitlement to service connection for substance abuse, to include as secondary to PTSD, is denied.



REMAND

The Board notes that the previous VA examination in June 2011 specifically separated the symptoms for PTSD and paranoid schizophrenia.  The most recent November 2014 examination noted that the Veteran's psychiatric symptoms are similar and overlap to the extent that they cannot be fully separated in terms of impact upon his social and occupational functioning without resorting to speculation.  The Board finds that a new VA examination and opinion is necessary to address the conflicting information currently of record.

Additionally, the Board notes that the VA examiner in July 2011 found that the Veteran's diagnosed schizophrenia was less likely than not incurred during or caused by active service.  The examiner specifically cited in his rationale that he was unable to locate anything in the Veteran's personnel records documenting his disciplinary actions during service.  The Board notes that the Veteran's disciplinary actions are well documented, including counseling for not appearing for duty, appearing late for duty, and attempting to buy appliances under a forged name.  Therefore, the examiner's rationale is based on an inadequate factual basis.  

The July 2011 examiner additionally noted that the Veteran had disciplinary problems prior to service.  The Board notes that the Veteran was found clinically normal upon entry into service.  Therefore, he is presumed to have been in sound condition.  Even if the Veteran's disciplinary actions prior to service were related to an even earlier onset of schizophrenia, which is not clear, the examiner must then determine whether any such pre-existing disability was aggravated during service.  

As the November 2014 VA examination did not address the question of entitlement to service connection for schizophrenia, and the prior VA nexus opinion is based on an inaccurate factual basis, the Board finds that a new VA examination is necessary to determine if the Veteran's schizophrenia meets the criteria for service connection.  

Finally, the Veteran reported in his November 2014 examination that he would be starting to work thirty hours per week in December 2014 and would be receiving a raise.  The Veteran should fill out a new employment questionnaire to verify his level of employment and earnings.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an employment questionnaire to verify his employment status and his income.  

2.  Schedule the Veteran for a VA examination to obtain an opinion from a psychiatrist regarding the level of severity and the interaction between the Veteran's psychiatric disabilities, as well as an opinion regarding the onset of the Veteran's schizophrenia.  The claims file should be made available to and reviewed by the examiner in connection with the requested opinion.  The examiner should then:

a.)  Indicate whether the Veteran's symptoms of schizophrenia may be differentiated from the Veteran's PTSD, as noted in the June 2011 VA examination, or if the Veteran's schizophrenia and PTSD symptoms are too similar and overlap in a manner in which the symptoms may not be differentiated, as noted in the November 2014 VA examination.  

If the examiner again notes that the symptoms may not be distinguished without resorting to speculation, the examiner should provide a rationale for the inability to separate the symptoms of each diagnosis and should indicate if any further information would assist the examiner in making the determination.  

b.)  Opine whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's schizophrenia had its onset during service or is causally related to service.  The examiner should specifically address the Veteran's assertion that his disciplinary actions were indicative of the onset of schizophrenia.  The examiner should also address the positive nexus opinion documented in a September 2007 examination by Dr. Manges.    

c.)  Opine whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's schizophrenia was caused by or aggravated beyond the natural progression due to his PTSD.  The examiner should again address the positive nexus opinion documented in a September 2007 examination by Dr. Manges.    

d.)  Provide an opinion as to whether the Veteran's schizophrenia clearly and unmistakably pre-existed service.  If the disability did pre-exist service, the examiner should provide an opinion as to whether the Veteran's schizophrenia clearly and unmistakably was not aggravated by the Veteran's service.

e.)  Discuss the functional limitations on employment caused by the Veteran's service-connected disabilities.  Should the examiner find that the Veteran's PTSD and schizophrenia are intertwined, then the opinion should address the effect of the disabilities together.  

A complete rationale must be provided for any opinion offered.

3.  After completion of the above and any other development deemed necessary, review the expanded record and determine if any benefit claimed under the appeal is warranted.  If the claims remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


